Exhibit 10.6

Employment Agreement

This Employment Agreement (this “Veoneer Employment Agreement”) is made by and
between Veoneer, Inc., a Delaware corporation (“Veoneer”), and Jan Carlson
(“Executive”), dated as of March 21, 2018. Reference is made to that certain
Employment Agreement, dated as of March 31, 2007, as amended or supplemented
from time to time, by and between Autoliv, Inc. (“Autoliv”) and Executive (the
“Autoliv Employment Agreement”).

1.

Autoliv is currently in the process of reorganizing its corporate structure to
align with its two reporting segments – Passive Safety and Electronics – and
upon completion of the internal reorganization, the Passive Safety business
(“PAS”) and the Electronics business (“ELE”), will each be a separate entity
within the Company (the “Internal Reorganization”).  The ELE business will be
named “Veoneer, Inc.”

2.

Effective as of the Internal Reorganization, Veoneer desires to engage Executive
as the President and Chief Executive Officer of Veoneer.  In his capacity as
President and Chief Executive Officer for Veoneer, Executive shall have the
duties, responsibilities and authority commensurate with such position as shall
be assigned to him and shall report directly to the Board of Directors of
Veoneer. The principal work place for Executive shall be Stockholm,
Sweden.  Executive is willing to serve as such effective as of the Internal
Reorganization in accordance with the terms and conditions of this Employment
Agreement unless or until another employment agreement is signed with Veoneer.

3.

This Veoneer Employment Agreement shall be effective as of the Internal
Reorganization. The earliest date on which the Internal Reorganization would be
completed would be April 1, 2018.  

4.

Following the Internal Reorganization, Executive will continue to serve as the
President and Chief Executive Officer of Autoliv.  The Autoliv Employment
Agreement shall remain in place and unchanged following the Internal
Reorganization.

5.

The Autoliv Employment Agreement and Severance Agreement shall continue to
govern the rights and obligations of the parties with respect to Executive’s
employment thereunder.  Notwithstanding anything in this Veoneer Employment
Agreement or the Autoliv Employment Agreement to the contrary:

 

a.

The Autoliv Employment Agreement and Severance Agreement shall continue to
govern the compensation and benefits payable to Executive.  Executive’s current
base salary and benefits shall remain unchanged as of the date of the Internal
Reorganization.  The expense related to the Executive’s base salary and other
benefits shall be allocated between each of Autoliv and Veoneer based upon
actual time and services rendered by Executive to each company.

 

b.

The Autoliv Employment Agreement and Severance Agreement shall continue to
govern the compensation and benefits payable to Executive in the event of his
termination of employment.  Should Executive incur a termination of employment
entitling him to severance pay and benefits pursuant to the terms and conditions
of the Autoliv Employment Agreement, one hundred percent (100%) shall be borne
by Autoliv.  

[Signatures on following page]

 

 

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, this Employment Agreement has been executed the day and year
first above written.

For Veoneer

 

/s/ James Ringler

 

James Ringler

 

Chairman of the Compensation Committee & Lead Director

 

 

 

 

 

Executive

 

 

 

 

 

/s/ Jan Carlson

 

Jan Carlson

 

 

 

/s/ Karin Eliasson

 

Karin Eliasson

 

GVP Human Resources and Sustainability

 

 

 